      Case 1:20-cv-00779-DAD-JLT Document 10 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11     STARLENA FLEMING,                                    1:20-cv-00779-JLT (PC)

12                        Plaintiff,                        ORDER TO ASSIGN DISTRICT JUDGE;

13            v.                                            FINDINGS AND RECOMMENDATIONS
                                                            TO DISMISS FOR FAILURE TO
14     M. PALLARES, et al.,                                 RESPOND TO COURT ORDER AND
                                                            FAILURE TO PROSECUTE
15                        Defendants.
                                                            FOURTEEN-DAY DEADLINE
16

17

18         By order filed January 15, 2021, plaintiff was directed to submit an application to proceed in

19   forma pauperis or to pay the filing fee in full. The deadline to respond to the court order has now

20   passed, and plaintiff has not responded or sought of extension of time to do so. Accordingly, the

21   Court ORDERS that a district judge be assigned to this case; and

22         The Court RECOMMENDS that this action be dismissed without prejudice for failure to

23   comply with a court order and failure to prosecute. See Local Rule 110; Fed. R. Civ. P. 41(b).

24           These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days after

26   being served with these findings and recommendations, plaintiff may file written objections with

27   the court and serve a copy on all parties. Such a document should be captioned “Objections to

28   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

                                                        1
      Case 1:20-cv-00779-DAD-JLT Document 10 Filed 03/16/21 Page 2 of 2


 1   objections within the specified time may waive the right to appeal the District Court’s order.

 2   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3
     IT IS SO ORDERED.
 4

 5       Dated:    March 15, 2021                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
